Motion by appellant to amend decision of this court, dated September 23,1974, or in the alternative to reargue her appeal from a judgment of the Supreme Court, Queens County, entered November 12, 1970. Motion denied, without costs. On the court’s own motion, its decision dated September 23, 1974 is amended by adding the following provision to the end of the last paragraph thereof: “ Finally, it is our view that, upon the laying of a proper foundation, plaintiff’s medical expert witness should be allowed to testify as to the causation, nature and extent of the decedent’s injuries.” Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur. [45 A D 2d 960.]